Exhibit 10.2
ATM VAULT CASH PURCHASE AGREEMENT
     This ATM VAULT CASH PURCHASE AGREEMENT (this “Agreement”) is entered into,
by and among, GENPASS TECHNOLOGIES, LLC doing business as ELAN FINANCIAL
SERVICES, with offices located at 1255 Corporate Drive, Irving, TX 75038
(“Buyer”), TRM INVENTORY FUNDING TRUST, with its principal office located at
Wilmington Trust Company, Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890 (“Seller”), TRM ATM CORPORATION, with its principal
office located at 1101 Kings Highway, Suite G100, Cherry Hill, NJ 08034
(“Customer”), and DZ BANK AG, DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT AM
MAIN, with offices located at 609 Fifth Avenue, New York, New York 10017
(“Agent”), each referred to herein as a “Party” and collectively referred to
herein as “Parties.” This Agreement shall become effective on June 26, 2008
(“Effective Date”).
RECITALS
     WHEREAS, Customer previously entered into an agreement with Seller whereby
Seller provides cash to Customer’s automated teller machines (the “ATM Cash
Agreement”);
     WHEREAS, in order to facilitate Seller’s provision of cash to Customer
pursuant to the ATM Cash Agreement, Seller also entered into that certain Loan
and Servicing Agreement, dated as of March 17, 2000, by and among Seller,
Customer, Agent, Autobahn Funding Company LLC, GSS Holdings, Inc. and U.S. Bank
National Association (the “Collateral Agent”) as successor to Keybank National
Association (as amended through the date hereof and as the same may be further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Loan and Servicing Agreement”), pursuant to which Seller granted a
first priority perfected security interest (the “Security Interest”) in the cash
provided by Seller to Customer’s automated teller machines to the secured
parties thereunder (the “Secured Parties”);
     WHEREAS, Customer has entered into a Cash Provisioning Agreement (the “Cash
Provisioning Agreement”) with Buyer pursuant to which Buyer will provide cash
for Customer’s automated teller machines in place of Seller;
     WHEREAS, Seller wishes to sell the cash in the ATMs (as defined below) to
Buyer and Buyer is willing to purchase such cash and provide the same for use by
Customer;
     WHEREAS, the Parties to this Agreement desire to set forth the terms of the
purchase of cash by Buyer and the responsibilities of the Parties with respect
thereto;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, the Parties hereto hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



AGREEMENT
ARTICLE I — DEFINITIONS
     For purposes of this Agreement only, the following terms shall have the
meanings set forth below.

  1.1   “ATM” means the automated teller machines that are listed on Exhibit A
hereto.     1.2   “ATM Balancing” means the process of Seller or Buyer, as the
case may be, reconciling certain manual and/or electronic reports from a Courier
reflecting transaction activity at an ATM with the calculated balance of Cash,
as determined by Seller or Buyer, respectively.     1.3   “Business Day” means
each day that the Federal Reserve Bank is open for business.     1.4  
“Cardholder Adjustments” means the adjustment made, if any, to a cardholder’s
account with a financial institution or the denial of an adjustment, in either
case resulting from the research of and confirmation or denial of a cardholder’s
claim of an alleged error in dispensing Cash or a failure to dispense Cash at an
ATM.     1.5   “Cash” means the currency placed within an ATM.     1.6  
“Cut-Off Date” means June 23, 2008.     1.7   “Cut-Off Time” means the Economic
Effect Time for each ATM on the Cut-Off Date.     1.8   “Converted ATM” means
any ATM that has had its first post-Cut-Off Date ATM Balancing.     1.9  
“Courier” means an armored courier service engaged by Customer for the staging
and replenishing of Cash at the ATMs.     1.10   “Economic Effect Time” shall
mean the end of day cut-off time specified for each ATM by the Processor.    
1.11   “Processing Transfer Time” means the Economic Effect Time on the Purchase
Date.     1.12   “Processor” means an ATM processor engaged by Seller or Buyer
for processing transactions of Cash at the ATMs, which processor shall be First
Data Corporation or eFunds, as applicable.     1.13   “Purchase Date” means
Thursday, June 26, 2008.

 



--------------------------------------------------------------------------------



 



  1.14   “Regulation E” means the regulation implementing the Electronic Funds
Transfer Act, 15 U.S.C. 1693 et seq., adopted by the Board of Governors of the
Federal Reserve System (12 CFR Part 205), as amended through the Cut-Off Date.

ARTICLE II — CONDITIONS PRECEDENT TO PURCHASE
     Each of the following shall be a condition precedent (a “Condition
Precedent”) to the obligations of the Buyer and the Seller under Section 3.1:

  2.1   By 3:00 p.m. on the day immediately preceding the Purchase Date,
Customer shall provide to Buyer and Seller a report which details the Cash
balance in each ATM on the Cut-Off Date (the aggregate of such Cash balances,
the “ATM Cash Balance”). This report (the “Terminal Cash Balance Report”) will
include the following for each ATM:

  a)   ATM TID number     b)   ATM name     c)   ATM address     d)   Date and
(if available) time of the last Cash replenishment by Courier     e)   Courier
providing service to the terminal, including Courier branch     f)   Date of the
last ATM Balancing     g)   Amount of Cash dispensed during the period from the
last Cash replenishment until the Cut-Off Date     g)   Cash balance on the
Cut-Off Date

  2.2   On or prior to the Purchase Date, Customer shall have delivered, or
caused to be delivered to Buyer and Agent evidence satisfactory to Buyer and
Agent, each in its sole discretion of:

  a)   The transfer of processing services with respect to the ATMs to provide
for remittance to Buyer of all payments due to the owner of the Cash on deposit
in such ATMs after the Processing Transfer Time;     b)   The transfer of the
ATMs from agreements for the provision of cash transportation and other
maintenance services for the benefit of Customer and Seller to agreements for
the provision of cash transportation and other maintenance services for the
benefit of Customer and Buyer after the Processing Transfer Time;

 



--------------------------------------------------------------------------------



 



  c)   Processor’s receipt and implementation of settlement instructions to be
applied with respect to each ATM after the Processing Transfer Time; and     d)
  Settlement account information for each ATM to be applied after the Processing
Transfer Time.

  2.3   On or prior to the Purchase Date, Agent shall have delivered, or caused
to be delivered, to Buyer a release letter executed by the Collateral Agent, on
behalf of the Secured Parties, acknowledging the release of the Cash located in
the ATMs from the Security Interest upon consummation of the Purchase
Transaction.

ARTICLE III — PURCHASE DATE PAYMENT PROCEDURES

  3.1   On the Purchase Date, upon satisfaction of all Conditions Precedent,
Seller shall sell, assign and transfer the Cash in the ATMs to Buyer and Buyer
shall purchase the Cash in the ATMs from Seller by delivering, through same day
internal U.S. Bank transfer of immediately available funds to deposit account
number 153490599971 at U.S. Bank National Association in the State of California
and in the name of U.S. Bank National Association for the benefit of the secured
parties under the Loan and Servicing Agreement (the “Seller Account”), an amount
equal to one hundred percent (100%) of the ATM Cash Balance, whereupon all Cash
in the ATMs shall automatically become Buyer’s sole and exclusive property (the
“Purchase Transaction”).

ARTICLE IV — POST PURCHASE DATE REPORTING

  4.1   As soon as commercially practicable after the Purchase Date, but no
later than thirty-five (35) days thereafter, Buyer will effect a swap of all
Cash in each ATM to allow for a reconciliation of the aggregate amount of actual
Cash in the ATMs at the Cut-Off Time as reported by Courier (the “Actual Cash
Balance”) with the ATM Cash Balance. Promptly upon receipt of any report from
Courier with respect to the amount of actual Cash in any ATM at the Cut-Off Time
(or from which information with respect to such amount can be derived), but no
later than five (5) Business Days thereafter, Buyer will deliver a copy of such
report to Seller, Customer and Agent. Buyer will provide Seller, Customer and
Agent with a report reflecting the reconciliation results (the “Reconciliation
Report”) as soon as commercially practicable after the Cut-Off Date, but no
later than forty-five (45) days thereafter and will notify Seller, Customer and
Agent of any suspected discrepancies between the Actual Cash Balance and the ATM
Cash Balance within five (5) Business Days of Buyer’s receipt of ATM Balancing
information.

ARTICLE V — POST PURCHASE DATE SETTLEMENT PROCEDURES

  5.1   Within ten (10) Business Days after the date Buyer provides Seller and
Customer with the Reconciliation Report, (a) Buyer shall pay to Seller, by same
day internal U.S. Bank transfer of immediately available funds to the Seller
Account, the

 



--------------------------------------------------------------------------------



 



      amount, if any, by which the Actual Cash Balance exceeds the ATM Cash
Balance (an “Overage”) and (b) on behalf of Seller, Customer shall pay to Buyer,
by wire transfer of immediately available funds to an account designated by
Seller, (i) the amount, if any, by which the ATM Cash Balance exceeds the Actual
Cash Balance (a “Shortage”) and (ii) an amount equal to all payments received by
Customer or Seller from the Processor with respect to the ATMs for the period
beginning at the Cut-Off Time and ending at the Processing Transfer Time.

ARTICLE VI — REPLENISHMENT; CARDHOLDER ADJUSTMENTS; LOSS CLAIMS

  6.1   After the Processing Transfer Time, all instructions to Couriers
regarding replenishment activities at the ATMs shall be the responsibility of
Customer and Buyer, in accordance with the terms of the Cash Provisioning
Agreement.     6.2   Customer shall be responsible for the research,
reconciliation and payment, if applicable, of all Cardholder Adjustments and/or
other claims made pursuant to Regulation E for all transactions performed at all
ATMs.     6.3   Each Party will cooperate in good faith with the other to
facilitate the research and resolution of Cardholder Adjustments and
Regulation E claims.

ARTICLE VII — REPRESENTATIONS AND WARRANTIES
     As of the Purchase Date, each of the Buyer and the Seller hereby represents
and warrants to the other as follows:

  7.1   It is a limited liability company or trust, as applicable, validly
existing and in good standing under the laws of its jurisdiction of formation.  
  7.2   The execution, delivery and performance by it of this Agreement (a) are
within its organizational powers, (b) have been duly authorized by all necessary
action, (c) require no action by or in respect of, or filing with, any
governmental body or official thereof and (d) do not contravene or constitute a
default under (1) its certificate of formation or declaration of trust, as
applicable, (2) its limited liability company agreement or trust agreement, as
applicable, (3) any law, statute or government rule or regulation applicable to
it, (4) any contractual restriction binding on or affecting it or its property,
including the Loan and Servicing Agreement, or (5) any order, writ, judgment,
award, injunction, decree or other instrument binding on or affecting it or its
property.     7.3   This Agreement has been duly executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium, or other similar laws affecting creditors’ rights generally and to
general principles of equity regardless of whether enforcement is sought in a
proceeding in equity or at law.

 



--------------------------------------------------------------------------------



 



ARTICLE VIII — TERM AND TERMINATION

  8.1   Any Party may terminate this Agreement if any other Party is in breach
of its material obligations under this Agreement and fails to cure such breach
within five (5) Business Days after notice of such breach.     8.2   This
Agreement may be terminated by the mutual agreement in writing of the Parties.  
  8.3   The termination of this Agreement shall not affect the rights and
obligations of the Parties which have accrued prior to such termination.

ARTICLE IX — COOLING OFF PERIOD

  9.1   At any time during the period between the Effective Date of this
Agreement and July 16, 2008, Customer agrees to execute a new agreement whereby
Customer purchases the Cash located in the ATMs from Buyer within three
(3) Business Days after Customer’s receipt of written request therefor from
Buyer for an amount equal to one hundred percent (100%) of the aggregate Cash
balance in the ATMs on the cut-off date specified in such agreement.

ARTICLE X — GENERAL PROVISIONS

  10.1   All notices and other communications under this Agreement to any Party
shall be in writing and shall be delivered personally or by overnight mail, or
mailed by registered mail, return receipt requested, to such Party at the
following address (or to such other address as such Party may have specified by
notice given to the other Parties pursuant to this provision):         If to
Buyer, to:

Elan Financial Services
2751 Shepard Rd. EP-MN-BB1P
St. Paul, MN 55116
Attention: Steve Gernes
With a copy to:
U.S. Bancorp Legal Department
U.S. Bancorp Center
800 Nicollet Mall 21st Floor
Minneapolis, MN 55402
Attention: Corporate Counsel, Transaction Services

 



--------------------------------------------------------------------------------



 



      If to Seller, to:

TRM Inventory Funding Trust
c/o Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Facsimile No.: (302) 651-8882
Attention: Corporate Trust Administration

      With a copy to Customer         If to Customer, to:

TRM ATM Corporation
1101 Kings Highway, Suite G100
Cherry Hill, NJ 08034
Facsimile No.: (503) 251-5473
Attention: Controller

      If to Agent, to:

DZ Bank AG, Deutsche Zentral-Genossenschaftsbank Frankfurt am Main
609 5th Avenue, 7th Floor
New York, New York 10017
Facsimile No.: (212) 745-1651
Attention: Christian Haesslein

    Each of the Parties may, by notice given as provided herein, change its
address for all subsequent notices.

  10.2   No Party may assign any of its rights or obligations under this
Agreement without the written consent of all of the other Parties. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.     10.3   Neither this
Agreement nor any provision hereof may be amended, modified, waived, discharged
or terminated orally, except by an instrument in writing duly signed by or on
behalf of the Parties hereto. The headings of this Agreement are for convenience
of reference only and shall not define or limit the provisions hereof. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.     10.4   In case at any time any further action is necessary or
desirable to carry out the

 



--------------------------------------------------------------------------------



 



      purposes of this Agreement, each of the Parties will take such further
action (including the execution and delivery of such further instruments and
documents) as may be reasonably requested by another Party, at the sole cost and
expense of the requesting Party.     10.5   This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
agreements made in and wholly performed in such state. The Parties hereby
irrevocably submit to the nonexclusive jurisdiction of any court of the State of
New York or the United States of America sitting in the City of New York, New
York, in any action or proceeding arising out of or relating to this Agreement,
and the Parties hereby irrevocably agree that all claims in respect of such
action or proceeding may be heard and determined in any such court. The Parties
hereby irrevocably waive, to the fullest extent they may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding. The Parties agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. The Parties hereby
waive any right to a trial by a jury and agree that any action shall be heard
and decided by a judge without a jury .     10.6   In the event of any dispute
between the Parties arising out of this Agreement, the prevailing Party shall be
entitled to recover its reasonable attorneys’ fees resulting from such
proceedings (including appellate and bankruptcy proceedings) in addition to any
other relief awarded.     10.7   Except as otherwise provided herein, the
Parties each agree that all information communicated to it by another Party
relating to this Agreement, whether before the Effective Date or during the term
of this Agreement, shall be received in strict confidence and shall be used only
for the purpose of this Agreement. Notwithstanding the foregoing, the receiving
Party shall not be prohibited from disclosing any such information (i) which is
or becomes generally available to the public through no fault of the receiving
Party, (ii) which was within the receiving Party’s possession on a
non-confidential basis prior to its disclosure by the disclosing Party or is
independently developed by the receiving Party, (iii) which the receiving Party
is required to disclose by law or judicial order, provided that the receiving
Party shall promptly notify the disclosing Party of such requirement, to the
extent legally permissible, so that the disclosing Party may seek an appropriate
protective order or otherwise seek to protect the confidentiality of such
information, (iv) to its examiners, accountants, auditors or attorneys, or
(v) which was disclosed to the receiving Party without restriction on disclosure
by a third party who has the lawful right to make such disclosure.     10.8  
Notwithstanding anything to the contrary in this Agreement, for so long as
Seller is required to perform a service that relates to Cash sold to Buyer
hereunder, the processing of Regulation E, or any other matter related to the
sale of Cash to Buyer hereunder, Customer will continue to pay Seller for
services rendered.

 



--------------------------------------------------------------------------------



 



  10.9   All times described herein shall be Eastern Time, either Daylight or
Standard, whichever is in effect upon the Effective Date of this Agreement.    
10.10   Where the character or amount of any item of income, revenue, costs,
expenses or similar monetary calculation is required to be determined or other
accounting computation is required to be made for purposes of this Agreement,
this will be done in accordance with appropriate accounting principles, which
shall be consistently applied.     10.11   Each Party may rely on the other
Parties’ compliance with all applicable laws. Violation of any applicable law by
a Party which allows or permits said Party to take any action under or pursuant
to this Agreement which such Party would not otherwise have been able to do or
take, shall constitute a breach of this Agreement.     10.12   USA PATRIOT Act.
To help the government fight the funding of terrorism and money laundering
activities, federal law requires all financial institutions to obtain, verify,
and record information that identifies each individual/business doing business
with Buyer. Accordingly, Buyer will ask the other Parties for information,
including but not limited to, name, address, date of incorporation or formation,
principal place of business, state of incorporation and other information about
Seller, Customer and Agent, respectively, that will allow Buyer to identify
Seller, Customer and Agent, respectively, and the Parties will furnish that
information to Buyer.     10.13   This is not an exclusive agreement. Nothing in
this Agreement is intended to restrict Buyer from entering into similar
agreements with any third party.     10.14   Except for a breach of the
confidentiality obligations set forth herein or for damages resulting from
intentional acts, no Party will be liable for indirect, exemplary, punitive,
special or consequential damages.     10.15   No joint venture, partnership,
agency, employment relationship or other joint enterprise is contemplated by
this Agreement. No employee or representative of one of the Parties shall be
considered an employee of any of the other Parties. In making and performing
this Agreement, the Parties shall act at all times as independent contractors,
and at no time shall any Party make any commitments or incur any charges or
expenses for or in the name of any other Party.     10.16   All Parties agree
not to refer to any other Party directly or indirectly in any promotion or
advertisement, any metatag, any news release or release to any general or trade
publication or any other media without the prior written consent of the Party
whose information is intended to be used, which consent may be withheld at that
Party’s sole and complete discretion.

 



--------------------------------------------------------------------------------



 



  10.17   If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof; and the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Agreement.
Furthermore, in lieu of each such illegal, invalid or unenforceable provision,
there shall be added automatically as a part of this Agreement a legal, valid
and enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as possible.     10.18   Buyer hereby acknowledges that
all of Seller’s right, title and interest in, to and under this Agreement and
the proceeds of the transactions contemplated hereby shall be deemed
after-acquired property of Seller subject to the security interest granted by
Seller to Agent, on behalf of the secured parties under the Loan and Servicing
Agreement.

[Signatures Follow]

 



--------------------------------------------------------------------------------



 



TRM INVENTORY FUNDING TRUST, as Seller

         
By:
  Wilmington Trust Company, not in its individual
capacity, but solely as Owner Trustee
 
       
By:
  /s/ Tira L. Johnson
 
Name: Tira L. Johnson    
 
  Title: Senior Financial Services Officer    
 
        TRM ATM CORPORATION    
 
       
By:
  /s/ Michael J. Dolan
 
Name: Michael J. Dolan    
 
  Title: Chief Financial Officer    
 
        DZ BANK AG, DEUTSCHE ZENTRAL-GENOSENSCHAFTSBANK
FRANKFURT AM MAIN, as Agent
 
       
By:
  /s/ Christian Haesslein
 
Name: Christian Haesslein    
 
  Title: Assistant Vice President    
 
       
By:
  /s/ Sandeep Srinath
 
Name: Sandeep Srinath    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



Exhibit List (1)
Exhibit A — List of ATMs
 

(1)   Pursuant to Regulation S-K Item 601(b)(2), the Company agrees to furnish
supplementally a copy of any omitted schedule or exhibit to the Securities and
Exchange Commission upon request.

 